4 N.Y.3d 824 (2005)
In the Matter of NEW YORK CITY ASBESTOS LITIGATION.
ELIZABETH HOLDAMPF et al., Respondents,
v.
A.C. & S., INC., et al., Defendants, and
PORT AUTHORITY OF NEW YORK AND NEW JERSEY, Appellant.
Court of Appeals of the State of New York.
Submitted March 28, 2005.
Decided March 31, 2005.
*825 Motion by Coalition for Litigation Justice Inc. et al. for leave to file a brief amici curiae on the appeal herein granted. Three copies of the brief may be served and 20 copies filed within 20 days.